MEMORANDUM **
The California Court of Appeal reasonably held the Miranda1 violations were harmless beyond a reasonable doubt.2 The victim’s acquaintance with the defendant, his ear across the street, what happened at work, and the other facts, all went together to show that the Miranda error was harmless beyond a reasonable doubt. The California decision was not clearly contrary to or an unreasonable application of Supreme Court authority.3
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. Arizona v. Fulminante, 499 U.S. 279, 310, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991).


. Carey v. Musladin,-U.S.-, 127 S.Ct. 649, 653, 166 L.Ed.2d 482 (2006).